PELHAM, P. J.
A plea in abatement to the indictment, going to irregularity in drawing the grand jury that returned it, is set out in the record, but the transcript is. entirely silent with respect to what disposition, if any, was made of the plea, and, in the absence of any judgment or ruling of the court on the plea, nothing is presented for review with respect to it. No action being shown to have been taken on the plea, nor what disposition was made of it, on appeal it will be treated as aban*154doned.—Harris Transfer Co. v. Moor, 10 Ala. App. 469, 65 South. 416.
No objection can be taken to an indictment on any-ground going to the formation of the grand jury that found the same except by plea in abatement. — Jury Law (Acts 1909, p. 315, § 23). The court properly overruled the defendant’s motion to quash the indictment for the alleged irregularity in the formation of the grand jury set up in the motion, for, even if considered on its merits, the motion was not well taken. Under the usual rule of excluding one and including the other of the two days in making the count, the jury was not drawn prior to 20 days before the beginning of the term of the circuit court to which the indictment was returned.
The first count of the indictment, charging burglary, to which the demurrers interposed by the defendant were overruled, is in the exact language of the form prescribed by the Code. See Criminal Code, p. 665, form 28, which follows the language of the statute creating and defining the offense. — Code, § 6417. It has been repeatedly held that, when an indictment is drawn In strict conformity with the directions given in the Code, it is sufficient. See discussion of the subject in Jones’ Case, 136 Ala. 118, 34 South. 236.
The evidence showing that part of the goods stolen Avere sold to different parties a few hours after the burglary by the defendant and his associates jointly indicted with him Avas sufficient proof of the articles stolen being things of value, as alleged in the indictment. One •witness testified in this connection that he paid the defendant $8 for some of the goods.
The value of goods in the designated place (a railroad car) is not an element of the offense; the stealing of such goods of any value from a railroad car is burglary, irrespective of the value.—Rose v. State, 117 Ala. 77, 23 South. 638.
*155It is not necessary that the goods stolen must he positively proven to be of value hy direct evidence; it may be made to appear hy circumstantial proof.—Miller v. State, 77 Ala. 41.
No reversible error being shown hy the record, an af firmance of the judgment will be ordered.
Affirmed.